                                                                               P            L
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division
                                                                                r     m     IO20I9
                                                                                 CLtMA, u.5>» DISTRICT COURT
                                                                                       RICHMOND. VA




V.                                                               Criminal Action No. 3:10CR223

CARTER TILLERY,

       Petitioner.

                                  MEMORANDUM OPINION


       The matter is before the Court on remand from the United States Court of Appeals for the

Fourth Circuit for consideration Carter Tillery's claims that:

Claim I         "In lightofJohnson v. United States, 135 S. Ct. 2551 (2015), by way of retroactive
                application in Welch v. UnitedStates, 136 S. Ct. 1257 (2016), Petitioner is no longer
                a Career Offender." (ECF No. 121, at 4.)'

Claim II        The decision in Johnson invalidated Tillery's conviction under 18 U.S.C. § 924(c)
                for using, carrying, and possessing a firearm during and in relation to a crime of
                violence. {Id. at 5-9.)

                 I. PERTINENT FACTUAL AND PROCEDURAL HISTORY

       "[A] grand jury indicted Tillery on August 4,2010, on twocounts: (1) Hobbs Act robbery

affecting interstate commerce in violation of 18 U.S.C. § 1951(a); and (2) using, carrying, and

possessing a firearm inrelation toacrime ofviolence, inviolation of 18 U.S.C. § 924(c)(1)(A)(ii)."

United Statesv. Tillery, 702 F.3d 170,173 (4thCir. 2012). "On December 14and 15,2010,ajury

trial was held and Tillery was convicted of both counts. And on August 1, 2011, Tillery was

sentenced to 240 months for the robbery and 120 months for the firearms charge to run

consecutively for a total of 360 months ...." Id.




          ' TheCourt employs thepagination assigned bythe CM/ECF forthecitations to theparties'
submissions.
